Title: From Alexander Hamilton to Jeremiah Wadsworth, 19 May 1802
From: Hamilton, Alexander
To: Wadsworth, Jeremiah



New York May 19. 1802
My Dear Sir

I have the pleasure of receiving your letter of the 26th. of April and with it the half barrel of Mess Pork. It is excellent. Nothing could have been more acceptable to me. It is an article I am particularly fond of—& the gift deserves additional value from the Giver. Receive my thanks & believe me always
Yr. sincere & Affect friend

A Hamilton
Col Wadsworth

